DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the amendment filed February 7, 2022.
Claims 1, 11, and 19 have been amended and are hereby entered.
Claims 21-27 have been added.
Claims 12-18 have been canceled.
Claims 1-11, 19-27 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendment and Arguments
Specification and Drawings
The examiner objected to the Specification and Drawings. Applicant has amended the Specification and the amendment has overcome the objection to both the Specification and the Drawings.  Accordingly, the objections to the Specification and Drawings has been withdrawn.   
Claim Objections
Claims 12-18 were objected to because of informalities. Claims 12-18 have been cancelled and the objection is moot.  

Claim Rejections - 35 USC § 112
Claim 11 was rejected under 35 U.S.C. 112(b) as being indefinite. Applicant has amended Claim 11 to overcome the rejection under 35 U.S.C. 112(b) and, accordingly the rejection under 35 U.S.C. 112(b) is withdrawn.  
Claim Rejections - 35 USC § 101
 Claims 11-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The Applicant has amended claim 11. The amendment to claim 11 has overcome the 101 rejection and accordingly, the rejection of claim 11 has been withdrawn.  The Applicant has cancelled claims 12-18 and accordingly, the 101 rejection is moot. The Applicant has amended claim 19, however, the amendment does not overcome the rejection, as detailed in the provided 35 U.S.C. 101 rejection below.  The examiner notes that the Applicant has not provided any substantive arguments regarding the 35 U.S.C. 101 rejection, other than a mere conclusory statement that the claims are directed to statutory subject matter.    
Claim Rejections - 35 USC § 102
Applicant’s arguments, see page 10 of the Amendment and Remarks, filed February 7, 2022, with respect to the rejection(s) of claim(s) 1-11, 13-17 and 19-20 under 35 USC § 102 have been fully considered and are persuasive in part.  Applicant argues that Kundu fails to disclose the amended limitation of "generating a map" or "displaying the map, wherein the map comprises at least one roadway hazard, the current position of the vehicle with respect to the roadway and to the at least one roadway hazard, and the environmental data external to the vehicle".  The examiner agrees that Kundu fails to explicitly disclose displaying a map as claimed.  Accordingly, the 35 USC § 102 rejection 
Claim Rejections - 35 USC § 103
Claims 12 and 18 were rejected under 35 U.S.C. 103.  Applicant has cancelled claims 12 and 18 and, accordingly the rejection is moot.  

Claim Objections
Claims 25-27 are objected to because of the following informalities:  Claims 25-27 depend from clam 1.  Claim 1 is a computer program product claim.  However, claims 25-27 recite “the system of”.  Therefore, claims 25-27 recited both a computer program product claim and a system claim and have indefinite scope.  The examiner believes this was a typographical error and will examine claims 25-27 as computer program product claims.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the roadway item" in lines 2, 3, and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:  Claim 19 is directed to a vehicle computer.
Step 2A, prong 1:  Claim 19 recites the abstract concept of receiving data including location of a roadway hazard, operation data associated with the vehicle, and position information of a roadway hazard, generating a map, calculating a path, and displaying a map. 
These above steps fall into the mental processes grouping of abstract ideas as a human could recognize location and position information of a roadway hazard in relation the vehicle, operation characteristics of the vehicle, such as the speed from a speedometer and determine or calculate a path to avoid the hazard and deploy a remedial action (e.g. swerve).
  The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of 
With respect to claim 19, other than reciting “a processor”, “memory” “displaying the map”, and “a sensor”, nothing in the receiving data, calculating a path, and deploying a remedial action precludes the idea from practically being performed in the human mind.  
A claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); See MPEP 2106.  
Step 2A, prong 2: The claims recite elements additional to the abstract concepts.  However, these additional elements fail to integrate the abstract idea into a practical application. 
Claim 19 recites “a processor” and “memory” which are part of a generic computer (see instant paragraph [0030] and [0031]) and a “sensor” which are all simply employed as a tool to perform the collecting, extracting, evaluating, and determining of the abstract idea (See MPEP 2106.05(f)). Furthermore, in the alternative the receiving steps are interpreted as simply data gathering necessary to perform the mental steps outlined under prong 1.
Claim 19 also recites the deployment of “a remedial action”.  The examiner notes that the instant application at [0041] describes that the remedial action may be transmitting information associated with the roadway item.  Therefore, under the broadest reasonable interpretation, the “remedial action” is simply transmitting information which 
The examiner notes, that while claim 19 recites “deploying a remedial action”, the specification at [0041] and claim 20 further define that the remedial action may be causing an autonomous vehicle to change course (eligible subject matter), transmitting information associated with the roadway item to a vehicle, a mobile device, or a remote computer (ineligible subject matter).  Further, the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.  
Step 2B: For the above reasons and the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 19 fail to amount to an inventive concept.
As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
Dependent claim 20 only recites limitations further defining the mental process and recite further data transmitting (i.e. transmitting information associated with the roadway item).  These limitations are considered mental process steps and additional steps that amount to necessary data output. These additional elements fail to integrate the abstract idea into a practical application because they do not impose meaningful limits on the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kundu et al. (US PG Publication 2020/0250984, hereinafter “Kundu”) in view of Slusar et al. (US PG Pub. 2017/0089710, hereinafter “Slusar”)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding claim 1, Kundu discloses a computer-implemented method associated with a vehicle on a roadway (Kundu, “a computer program, which can include instructions for determining a difference image for images of a roadway received from one or more cameras of a vehicle see [0008]) for detecting and avoiding at least one roadway hazard (Kundu, “..depression can be considered to be dangerous, and thus the speed of vehicle is reduced while the steering is controlled to execute a lane change or other evasive maneuver…” see [0135]) comprising: 
receiving location information identifying the at least one roadway hazard on a surface of at least a portion of the roadway (Kundu “tracking system is used to predict the depression location 306” and “information such as the lane information, obstacle information, and other information may be provided into the system” see [0051, 0053]);
receiving positional data of the vehicle indicating a current position of the vehicle with respect to the roadway and to the at least one roadway hazard (see at least Kundu “ECU is connected to a map positioning unit 6 to receive signals from the map positioning unit 6. Those signals represent …the position of the vehicle on a map…lane information, and as applicable, one or more known depressions for a given roadway as received from a cloud system or other vehicles” [0136] and “The front radar 11f detects and locates other vehicles and pedestrians and provides signals representing positional relation between the vehicle and those objects” [139].); 
receiving, from at least one sensor connected to the vehicle, environmental data external to the vehicle (Kundu lightening conditions [0120]; weather conditions (e.g. rain, snow, darkness, fog, etc.) [0163], measuring devices for measuring conditions of the environment around the vehicle [0138] or condition of the roadway); 
generating a map (see at least Kundu [136] which discloses that at least a map is generated as the position of the vehicle is on the map “ECU 1, is connected to a map positioning unit 6 to receive signals form the map positioning unit 6.  Those signals represent a set route, map data, the position of the vehicle on a map, the direction of the vehicle, lane information… vehicle locations…known depressions for a given roadway received from a cloud system of other vehicles” and further, Kundu arguably teaches that a map is generated and displayed because a map is broadly defined in Merriam Webster’s Dictionary as “a diagram or other visual representation that shows the relative position of the parts of something”  The examiner notes that Kundu [126] and Figure 31 disclose a map of a vehicle’s position on the road and the relative position of a pothole. “the candidates are tracked for the rest of the frames and corresponding dimension information will be displayed on the output. Based on the vehicle speed, location and the size of the pothole, the system determines and sends the necessary command to the Electronic Controller Unit (ECU) for avoiding the pothole… For every route, the system will provide the number of pothole/road cracks, their locations and size to map/route generation system to use the data for future route generation preference. FIG. 31 illustrates an example of display output 307, in the form of an output of a line scan detection.); 
wherein the map comprises at least one roadway hazard (see at least Kundu [136] known depressions for a given roadway), the current position of the vehicle with respect to the roadway and to the at least one roadway hazard (see at least Kundu [136] and Figure 31, the position of the vehicle on a map, the direction of the vehicle, lane information, road/vehicle locations…known depressions) and the environmental data external to the vehicle (see at least Kundu [136] road/vehicle locations). 
receiving operational data associated with the vehicle (Kundu vehicle speed [0126], “operation parameter measuring unit for measuring values of parameters indicating the operating conditions of the vehicle, which can include wheel speed measuring device 7, and vehicle behavior measuring device 8.  Signals provided by those devices are sent to the ECU 1.  The vehicle behavior measuring device 8 measures longitudinal acceleration, lateral acceleration, and yaw rate” [0137]); 
based on the map calculating an avoidance path (see at least Kundu [136] which discloses that at least a map is generated as the position of the vehicle is on the map “ECU 1, is connected to a map positioning unit 6 to receive signals form the map positioning unit 6.  Those signals represent a set route, map data, the position of the vehicle on a map, the direction of the vehicle, lane information… vehicle locations…known depressions for a given roadway received from a cloud system of other vehicles” and [126] e.g. “the system determines and sends the necessary command to the Electronic Controller Unit (ECU) for avoiding the pothole…” [0126], or lane selection or steering control determination in [0134], [0135], and Figure 33); and 
based on the calculated avoidance path, dynamically modifying a path of the vehicle to avoid colliding with the at least one roadway hazard (Kundu “detect candidate depressions in the roadway in real time and adjust the control of the vehicle system according to the detected depressions.” Abstract and “the depression can be considered to be dangerous, and thus… the steering is controlled to execute a lane change or other evasive maneuver…” see [0135] and also [0164], Figure 33).
Kundu does not explicitly disclose displaying the map.  However, Slusar teaches displaying a map with similar information (see at least Slusar [004] “generate based on a vehicle traveling on a segment of road, a three-dimensional (3D) map for identifying and alerting a user of potential risk (e.g., a risk object)”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kundu by displaying the map as Slusar because it alerts the driver to upcoming hazards and enhances safety.  
Regarding claim 2, the combination of Kundu and Slusar discloses the method further comprising: transmitting the location information of the roadway hazard to at least one remote device (Kundu “management apparatus 102 functions as a cloud system that is implemented to record instances of depressions that are detected on roadways by one or more vehicle systems… The one or more vehicle systems can transmit such information via a network interface” [0145], [0146]); and transmitting the environmental data external to the vehicle to the at least one remote device  (Kundu “management apparatus 102…can be configured to receive locations of one or more candidate depressions on the roadway from one or more vehicles systems…and for weather conditions occurring for a location associated with a vehicle system ...(e.g. rain snow, darkness, fog, etc.)” [0163]).

Regarding claim 3, the combination of Kundu and Slusar discloses the method wherein the at least one remote device comprises at least one of: a mobile device, a vehicular computer, a personal computer, an electronic stop sign, a satellite, a central hub, and a server (Kundu, see 102,  “management apparatus 102 functions as a cloud system that is implemented to record instances of depressions that are detected on roadways by one or more vehicle systems… and for weather conditions occurring for a location associated with a vehicle system… The one or more vehicle systems can transmit such information via a network interface” [0145], example computing environment for management apparatus 102 seen in Figure 35 and described in part in [0151] which describes it may include vehicle devices, mobile devices, desktop computers etc.).

Regarding claim 4, the combination of Kundu and Slusar discloses the method wherein the at least one roadway hazard comprises at least one of: ruts, potholes, bumps, dips, cracks, stopped vehicles, pedestrians, bicyclists, malfunctioning traffic lights, Kundu “depressions such as potholes, road cracks and/obstacles such as vehicles or traffic poles, and so on.” [0051]).

Regarding claim 5, the combination of Kundu and Slusar discloses the method wherein the location information of the at least one roadway hazard is received from one or more position sensors connected to the vehicle (Kundu [0008], [0047] and [0051]), a remote server communicably coupled to the vehicle (Kundu 102), or another vehicle communicably coupled to the vehicle and traveling on the portion of the roadway (Kundu, see 101-1 through 101-3).

Regarding claim 6, the combination of Kundu and Slusar discloses the method wherein the positional data of the vehicle is received from at least one of: a LiDAR unit associated with the vehicle, a radar unit associated with the vehicle, a camera unit associated with the vehicle, or a GPS unit associated with the vehicle (Kundu, camera system, 301).

Regarding claim 7, the combination of Kundu and Slusar discloses the method wherein the operational data associated with the at least one vehicle includes at least one of: a speed indication, a braking indication, a gyroscope indication, an axle angle indication, and fuel usage data (Kundu;  vehicle speed [0126], “operation parameter measuring unit for measuring values of parameters indicating the operating conditions of the vehicle, which can include wheel speed measuring device 7, and vehicle behavior measuring device 8.  Signals provided by those devices are sent to the ECU 1.  The vehicle behavior measuring device 8 measures longitudinal acceleration, lateral acceleration, and yaw rate” [0137]).

Regarding claim 8, the combination of Kundu and Slusar discloses the method wherein the environmental data external to the vehicle includes at least one of: an ambient temperature, an ambient pressure, an ambient humidity, a condition of the roadway, a wind speed, an amount of rainfall, an amount of snow, and an amount of ambient light (Kundu lightening conditions [0120]; weather conditions (e.g. rain snow, darkness, fog, etc.) [0163], measuring devices for measuring conditions of the environment around the vehicle [0138] or condition of the roadway).

Regarding claim 9, the combination of Kundu and Slusar discloses the method wherein identifying the at least one roadway hazard comprises: 
collecting data associated with a roadway item (Kundu, [0051] images from camera system 301); 
extracting a set of features from the data associated with the roadway item (Kundu, [0051] “From the ROI, the roadway depression candidates such as potholes are extracted” and “a feature extraction module is utilized to conduct feature extraction and classification” [0107-0109]); 
evaluating the set of features using at least one machine learning model (Kundu “the disparity image 401-1 is generated by using a machine learning process received from a cloud system…” [0055] and “camera systems may be a single camera coupled with a machine learning process configured to generate difference images based on the images received from the single camera or multiple cameras [0143]); 
generating a risk value based on the evaluation of the set of features (“the distribution of intensity is analyzed” [0083] and [0086]);
comparing the risk value to a risk threshold (see [0083] “each of these features are compared with a specific threshold (e.g. calculated using previously analyzed data by statistical analysis”));
when the risk value exceeds the risk threshold, classifying the roadway item as a roadway hazard (see [0083] “Based on the specified threshold conditions, intensity classifier results will be used along with depth classifier results…” and “if the calculated disparity values are correct (verified using previously calculated thresholds), then they are designated as ‘valid pixels’…and if there an insufficient number of valid pixels…” leading “to false depth measurement and false detection.”[0086]. In addition, see [0109], [0123], specifically in context to thresholds as described in [0083] wherein the specific threshold is calculated using previously analyzed data by statistical analysis, e.g. similar in size and depth indicates classifying as pothole, see also Figure 33).

Regarding claim 10, the combination of Kundu and Slusar discloses the method wherein the risk value indicates a degree of similarity between the roadway item and a previously identified roadway hazard (see Kundu, [0109], [0123], specifically in context to thresholds as described in [0083] wherein the specific threshold is calculated using previously analyzed data by statistical analysis, e.g. similar in size and depth indicates classifying as pothole, see also Figure 33). 

Regarding claim 11, Kundu discloses a system comprising: 
at least one processor (Kundu, Figure 35, item 3510); and 
memory (Kundu, Figure 35, item 3515) coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising: 
receiving location information identifying the at least one roadway hazard on a surface of at least a portion of the roadway (Kundu “tracking system is used to predict the depression location 306” and “information such as the lane information, obstacle information, and other information may be provided into the system” see [0051, 0053]);
receiving positional data of the vehicle indicating a current position of the vehicle with respect to the roadway and to the at least one roadway hazard (Kundu “ECU is connected to a map positioning unit 6 to receive signals from the map positioning unit 6. Those signals represent …the position of the vehicle on a map…lane information, and as applicable, one or more known depressions for a given roadway as received from a cloud system or other vehicles” [0136]); 
receiving, from at least one sensor connected to the vehicle, environmental data external to the vehicle (Kundu lightening conditions [0120]; weather conditions (e.g. rain, snow, darkness, fog, etc.) [0163], measuring devices for measuring conditions of the environment around the vehicle [0138] or condition of the roadway); 
generating a map (see at least Kundu [136] which discloses that at least a map is generated as the position of the vehicle is on the map “ECU 1, is connected to a map positioning unit 6 to receive signals form the map positioning unit 6.  Those signals represent a set route, map data, the position of the vehicle on a map, the direction of the vehicle, lane information… vehicle locations…known depressions for a given roadway received from a cloud system of other vehicles” and further, Kundu arguably teaches that a map is generated and displayed because a map is broadly defined in Merriam Webster’s Dictionary as “a diagram or other visual representation that shows the relative position of the parts of something”  The examiner notes that Kundu [126] and Figure 31 disclose a map of a vehicle’s position on the road and the relative position of a pothole. “the candidates are tracked for the rest of the frames and corresponding dimension information will be displayed on the output. Based on the vehicle speed, location and the size of the pothole, the system determines and sends the necessary command to the Electronic Controller Unit (ECU) for avoiding the pothole… For every route, the system will provide the number of pothole/road cracks, their locations and size to map/route generation system to use the data for future route generation preference. FIG. 31 illustrates an example of display output 307, in the form of an output of a line scan detection.);
wherein the map comprises at least one roadway hazard (see at least Kundu [136] known depressions for a given roadway), the current position of the vehicle with respect to the roadway and to the at least one roadway hazard (see at least Kundu [136] and Figure 31, the position of the vehicle on a map, the direction of the vehicle, lane information, road/vehicle locations…known depressions) and the environmental data external to the vehicle (see at least Kundu [136] road/vehicle locations). 
receiving operational data associated with the vehicle (Kundu vehicle speed [0126], “operation parameter measuring unit for measuring values of parameters indicating the operating conditions of the vehicle, which can include wheel speed measuring device 7, and vehicle behavior measuring device 8.  Signals provided by those devices are sent to the ECU 1.  The vehicle behavior measuring device 8 measures longitudinal acceleration, lateral acceleration, and yaw rate” [0137]); 
based on the map calculating an avoidance path (see at least Kundu [136] which discloses that at least a map is generated as the position of the vehicle is on the map “ECU 1, is connected to a map positioning unit 6 to receive signals form the map positioning unit 6.  Those signals represent a set route, map data, the position of the vehicle on a map, the direction of the vehicle, lane information… vehicle locations…known depressions for a given roadway received from a cloud system of other vehicles” and [126] e.g. “the system determines and sends the necessary command to the Electronic Controller Unit (ECU) for avoiding the pothole…” [0126], or lane selection or steering control determination in [0134], [0135], and Figure 33); 
based on the calculated avoidance path, dynamically modifying a path of the vehicle to avoid colliding with the at least one roadway hazard (Kundu “detect candidate depressions in the roadway in real time and adjust the control of the vehicle system according to the detected depressions.” Abstract and “the depression can be considered to be dangerous, and thus… the steering is controlled to execute a lane change or other evasive maneuver…” see [0135] and also [0164], Figure 33); and 
transmitting a current location of the at least one roadway hazard to a second vehicle proximal to the first vehicle (see at least Kundu “management apparatus 102 functions as a cloud system that is implemented to record instances of depressions that are detected on roadways by the one or more vehicle systems 101-1, 101-2, 101-3. The one or more vehicle systems 101-1, 101-2, 101-3 can transmit such information via a network interface” that connects the vehicle system to the management apparatus 102” and “Further, the management apparatus 102 can provide information regarding previously detected instances of depressions and their locations on a roadway corresponding to a particular vehicle…the vehicle system can use the obtained locations of depressions on the roadway…” [0144], [0145].  The examiner interprets proximal vehicle broadly to include a vehicle driving the same area to encounter the same hazard.
Kundu does not explicitly disclose displaying the map , nor transmitting .  However, Slusar teaches displaying a map with similar information (see at least Slusar [004] “generate based on a vehicle traveling on a segment of road, a three-dimensional (3D) map for identifying and alerting a user of potential risk (e.g., a risk object)”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kundu by displaying the map as Slusar because it alerts the driver to upcoming hazards and enhances safety.  
Regarding Claim 19, Kundu discloses a vehicular computer comprising:
a memory (Kundu, Figure 35, item 3515); 
a processor (Kundu, Figure 35, item 3510) coupled to the memory, wherein the processor is configured to: 
receiving location information identifying the at least one roadway hazard on a surface of at least a portion of the roadway (Kundu “tracking system is used to predict the depression location 306” and “information such as the lane information, obstacle information, and other information may be provided into the system” see [0051, 0053]);
receiving positional data of the vehicle indicating a current position of the vehicle with respect to the roadway and to the at least one roadway hazard (Kundu “ECU is connected to a map positioning unit 6 to receive signals from the map positioning unit 6. Those signals represent …the position of the vehicle on a map…lane information, and as applicable, one or more known depressions for a given roadway as received from a cloud system or other vehicles” [0136]); 
receiving, from at least one sensor connected to the vehicle, environmental data external to the vehicle (Kundu lightening conditions [0120]; weather conditions (e.g. rain, snow, darkness, fog, etc.) [0163], measuring devices for measuring conditions of the environment around the vehicle [0138] or condition of the roadway); 
generating a map (see at least Kundu [136] which discloses that at least a map is generated as the position of the vehicle is on the map “ECU 1, is connected to a map positioning unit 6 to receive signals form the map positioning unit 6.  Those signals represent a set route, map data, the position of the vehicle on a map, the direction of the vehicle, lane information… vehicle locations…known depressions for a given roadway received from a cloud system of other vehicles” and further, Kundu arguably teaches that a map is generated and displayed because a map is broadly defined in Merriam Webster’s Dictionary as “a diagram or other visual representation that shows the relative position of the parts of something”  The examiner notes that Kundu [126] and Figure 31 disclose a map of a vehicle’s position on the road and the relative position of a pothole. “the candidates are tracked for the rest of the frames and corresponding dimension information will be displayed on the output. Based on the vehicle speed, location and the size of the pothole, the system determines and sends the necessary command to the Electronic Controller Unit (ECU) for avoiding the pothole… For every route, the system will provide the number of pothole/road cracks, their locations and size to map/route generation system to use the data for future route generation preference. FIG. 31 illustrates an example of display output 307, in the form of an output of a line scan detection.); 
wherein the map comprises at least one roadway hazard (see at least Kundu [136] known depressions for a given roadway), the current position of the vehicle with respect to the roadway and to the at least one roadway hazard (see at least Kundu [136] and Figure 31, the position of the vehicle on a map, the direction of the vehicle, lane information, road/vehicle locations…known depressions) and the environmental data external to the vehicle (see at least Kundu [136] road/vehicle locations). 
receiving operational data associated with the vehicle (Kundu vehicle speed [0126], “operation parameter measuring unit for measuring values of parameters indicating the operating conditions of the vehicle, which can include wheel speed measuring device 7, and vehicle behavior measuring device 8.  Signals provided by those devices are sent to the ECU 1.  The vehicle behavior measuring device 8 measures longitudinal acceleration, lateral acceleration, and yaw rate” [0137]); 
based on the map calculating an avoidance path (see at least Kundu [136] which discloses that at least a map is generated as the position of the vehicle is on the map “ECU 1, is connected to a map positioning unit 6 to receive signals form the map positioning unit 6.  Those signals represent a set route, map data, the position of the vehicle on a map, the direction of the vehicle, lane information… vehicle locations…known depressions for a given roadway received from a cloud system of other vehicles” and [126] e.g. “the system determines and sends the necessary command to the Electronic Controller Unit (ECU) for avoiding the pothole…” [0126], or lane selection or steering control determination in [0134], [0135], and Figure 33); 
based on the calculated avoidance path, dynamically modifying a path of the vehicle to avoid colliding with the at least one roadway hazard (Kundu “detect candidate depressions in the roadway in real time and adjust the control of the vehicle system according to the detected depressions.” Abstract and “the depression can be considered to be dangerous, and thus… the steering is controlled to execute a lane change or other evasive maneuver…” see [0135] and also [0164], Figure 33); and 
deploy at least one remedial action (Kundu, [0135] “depression is classified as being large and deep, the depression can be considered to be dangerous and thus…the steering is controlled to execute a lane change”).
Kundu does not explicitly disclose displaying the map.  However, Slusar teaches displaying a map with similar information (see at least Slusar [004] “generate based on a vehicle traveling on a segment of road, a three-dimensional (3D) map for identifying and alerting a user of potential risk (e.g., a risk object)”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kundu by 
Regarding claim 20, the combination of Kundu and Slusar discloses the vehicular computer of claim 19, wherein the at least one remedial action comprises at least one of: transmitting information associated with the roadway item to a proximal vehicle, transmitting information associated with the roadway item to a proximal mobile device, and transmitting information associated with the roadway item to a remote computer, wherein the remote computer is associated with a government agency (Kundu, [0146], “management apparatus 102 can provide information regarding previously detected instances of depressions and their locations on a roadway corresponding to a particular vehicle system… [0163], “processor 3510 can be configured to receive locations of one or more candidate depressions on the roadway from one or more vehicle systems associated with the management apparatus 102”).

Regarding claim 21, the combination of Kundu and Slusar discloses the system wherein the first roadway item is at least one of: a pothole, a rut, a crack, a dip, a stopped vehicle, a pedestrian, a bicyclist, a malfunctioning traffic light, road debris, and a weather hazard (see at least Kundu “depressions such as potholes, road cracks and/obstacles such as vehicles or traffic poles, and so on.” [0051] or Slusar “For example, if there is a pothole on the road, the risk map may display the pothole…” [0050]).
Regarding claim 22, the combination of Kundu and Slusar discloses the system of claim 11, wherein the map further displays traffic density information (see at least Slusar “As another example, the environmental information may include data detailing foot traffic and other types of traffic (e.g. pedestrians, cyclists, motorcyclists, and the like)…” [0034], “number of lanes, width of roads/lanes, population density” and  “The risk map generation system 302 may be able to provide first responders with a plurality of possible routes to a predetermined destination and rank them based on risk value, time, distance, traffic, and other safety and travel factors.” [0075].  The examiner interprets traffic and population density to include traffic density.)
Regarding claim 23 the combination of Kundu and Slusar discloses the system of claim 11, wherein the map further displays at least one alternative route (see at least Slusar “a personal navigation device, mobile device, and/or personal computing device may access a database of risk scores to assist in identifying and indicating alternate lower-risk travel routes. [0006] and “For example, a generated risk map may contain different routes of travel based on the road segments a user may travel to arrive at their end destination.” [0045]).
Regarding claim 24, the combination of Kundu and Slusar discloses the system of claim 11, wherein the map further displays a location of at least one of: a traffic light, a stop sign, and a roadway shoulder (see at least Kundu “depressions such as potholes, road cracks and/obstacles such as vehicles or traffic poles, and so on.” [0051] and Slusar “physical attributes of the road (e.g., slope, pitch, Surface type, grade, and the like). In some aspects, the physical attributes of the road may comprise a pothole(s), a slit(s), an oil slick(s), a speed bump(s), an elevation(s) or unevenness (e.g., if one lane of road is higher than the other, which often occurs when road work is being done), etc.” [0035]).
Regarding claim 25, the combination of Kundu and Slusar disclose the system of claim 1, wherein the positional data of the first vehicle is received from at least one of: a “The front radar 11f detects and locates other vehicles and pedestrians and provides signals representing positional relation between the vehicle and those objects”).
Regarding claim 26, the combination of Kundu and Slusar discloses the system of claim 1, wherein the operational data associated with the first vehicle includes at least one of: a speed indication, a braking indication, a gyroscope indication, an axle angle indication, and fuel usage data receiving operational data associated with the vehicle (Kundu vehicle speed [0126], “operation parameter measuring unit for measuring values of parameters indicating the operating conditions of the vehicle, which can include wheel speed measuring device 7, and vehicle behavior measuring device 8.  Signals provided by those devices are sent to the ECU 1.  The vehicle behavior measuring device 8 measures longitudinal acceleration, lateral acceleration, and yaw rate” [0137]); 
Regarding claim 27, the combination of Kundu and Slusar discloses the system of claim 1, wherein the environmental data external to the first vehicle includes at least one of: an ambient temperature, an ambient pressure, an ambient humidity, a condition of the roadway, a wind speed, an amount of rainfall, an amount of snow, and an amount of ambient light (See at least Slusar “In some aspects, weather information may provide data about road segments affected by weather conditions. For example, weather information may detail which roads are flooded, icy, slick, Snow-covered, plowed, or closed.” [0036]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662